Lewis, J.
Where one has bona fide purchased cotton from a tenant, without notice or knowledge that the tenant’s landlord had a lien thereon for rent, the landlord has no right of action against such purchaser for the value of the cotton. Under this rule of law there' was sufficient evidence to support the verdict of the jury for the defendant in the justice’s court, and there was therefore no error in overruling the petition for certiorari, the only ground of error complained of being that the verdict was contrary to law and the evidence. Worrill v. Barnes, 57 Ga. 404; Thornton v. Carver, 80 Ga. 397. Judgment affirmed.

All the Justices concurring.